Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 31, 2019.
Applicant’s election without traverse of Group III, claims 13-19, in the reply filed on 5/23/22 is acknowledged.
The point of novelty may reside in the standardization of the Salvia extract.  In paragraph 100 of the present specification, the 15,16-dihydrotanshinone catechin shows a remarkable inhibitory effect on androgen related activity.  However, this has not been clearly claimed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang.
Wang (J of Steroid Biochemistry & Molecular Biology) entitled "The Prevention and Treatment Effects of Tanshinone IIA on Oestrogen/Androgen Induced Benign Prostatic Hyperplasia in Rats" supplied by Applicants, teaches in the abstract, an extract of Salvia containing tanshinone for treating BPH.  The extract downregulated the expression of androgen receptor.  On page 28 column 2 last paragraph tanshinones include tanshinone1, IIA, IIB and others.  On page 29 column 1 first full paragraph the AR signaling pathway was inactivated and is related to treating BPH.

Claims 13-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng.
Zheng (Int J of Traditional and Natural Medicines) entitled "Salvia miltiorrhiza Bunge:  Bioactive Compounds and Bioactivities" teaches in the abstract, tanshinone compounds and others in Salvia extract for treating.  On page 53 second paragraph the compounds include hydroxytanshinone and others.  On page 55 Extraction Methods teaches extracting tanshinones with alcohols and water.  On page 63 prostate cancer treatment is discussed with 5,16-dihydrotanshinone (which appears to be the same as 15,16-tanshinone).  
All the features of the claims are taught by the above references for the same function as claimed.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over each of Wang and Zheng.
See the teachings of Wang and Zheng above.
The claims differ from the above references in that they specify the tanshinone concentration in the extract.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to select a desired concentration of tanshinones because one can purify and isolate tanshinones to a desired degree from Salvia extract and the references teach tanshinones are the active components of the extract which are purified to a high degree.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siddique (Current Drug Targets) teaches androgen receptor targets for treating alopecia and BPH with EGCG.
Wu (Botanics Targets and Therapy) teaches dihydrotanshinones from Salvia for treating cancer.
Chuang (Evidence Based Complimentary and Alternative Med) teaches 15,16-dihydrotanshinone and its effects upon prostate cells.
CN 106668329 teaches treating BPH with Salvia extract.
CN 10323252 entitled "Tanshinone Imidazole Compound, Preparation and Method of Use" teaches in paragraph 8, Salvia extract tanshinone compounds for anti-androgen receptor drugs to treat BPH and hair loss.  A number of tanshinone compounds are shown.  The compounds have good anti-androgen receptor activity.
KR 10-2012-0053248 entitled "The New Use of Tanshinone IIA" teaches in the abstract, a composition containing Salvia extract tanshinone IIA suppresses androgen and PSA to treat alopecia and prostatitis.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655